Citation Nr: 1504942	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to February 1987.  Thereafter, he had periods of active duty for training and inactive duty training as a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In December 2014, the Veteran testified via video before the undersigned Veterans Law Judge.  The Veteran also testified in person at the RO before a Decision Review Officer seated at the RO in March 2012.  Transcripts of these hearing has been added to the claims file.  

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a May 2000 decision, the Board denied service connection for a back disability, finding a lack of evidence of a nexus between any current back disorder and any disease or injury of the back in service.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the May 2000 Board decision contains evidence not previously considered that has a tendency to establish a nexus between a current back disorder and an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying a service connection claim for a back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  Evidence received since the May 2000 decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

II.  New and material evidence - Skin disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO denied service connection for a back disorder in a March 1998 rating decision.  The Veteran filed a timely notice of disagreement regarding this determination and subsequently perfected his appeal to the Board.  In a May 2000 decision, the Board also denied service connection for a back disorder.  The Board found that while the Veteran had sustained back injuries in service and sought treatment for the same, no competent evidence was presented within the record of a nexus between any in-service disease or injury of the back and a current disability.  Service connection for a back disorder was thus denied.  This result was not appealed in a timely manner; thus, the May 2000 Board decision became final.

Since the prior final denial of the claim in May 2000, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these is an April 2012 statement from a private physician, P.S., M.D.  In this statement, Dr. S. wrote that upon examination of the Veteran and review of his medical history, Dr. S. was of the opinion the Veteran's current degenerative disc disease of the lumbosacral spine was related to an in-service injury.  

Having reviewed the evidentiary submissions since May 2000, the Board finds that new and material evidence to reopen service connection for a back disorder has been received.  Specifically, the April 2012 private medical opinion suggests the Veteran has a current back disorder resulting from an injury sustained in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible nexus between a current back disorder and an injury in service, the lack of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened.  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a back disorder is granted.  


REMAND

The Veteran's service connection claim for a back disorder having been reopened, it may now be considered on the merits.  The Board finds, however, that additional evidentiary development is required.  Specifically, at the December 2014 video hearing, the Veteran stated he was in receipt of Social Security Disability benefits based on his claimed low back disorder.  While these records are clearly pertinent to the pending appeal, they have not been obtained by VA.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required in order for these records to be obtained.  

Additionally, although the RO obtained a VA examination in April 2011, the Board finds an addendum opinion is also necessary.  Specifically, the examiner noted that a small avulsion fracture of L4 was noted in 1997 but was not noted on follow-up imaging.  As noted above, the Veteran submitted a statement of P.S., M.D. who noted that MRI findings from February 2012 and concluded that the DDD was the result of service but provided no rationale for this opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994).  Accordingly, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  After any records requested above have been obtained, the RO/AMC should provide the April 2011 VA examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed back disorder.  If the April 2011 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

After review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset in service or is related to his military service. In so doing, the examiner should specifically discuss the April 2012 opinion of P.S. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

3.  After undertaking any additional development deemed appropriate, to include obtaining any additional VA or private medical treatment recently generated and relevant to the pending appeal, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


